Case 1:19-cv-02693-STA-jay Document 28 Filed 12/01/20 Page 1 of 1                PageID 92




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                       )
COMMISSION,                                        )
                                                   )
                             Plaintiff,            )
                                                   )
v.                                                 )              No. 1:19-cv-2693-STA-jay
                                                   )
FOURTEEN FOODS, LLC                                )
d/b/a DAIRY QUEEN BRAZIER                          )
                                                   )
                             Defendant.            )

                   ORDER GRANTING JOINT MOTION TO MODIFY


       Before the Court is Plaintiff Equal Employment Opportunity Commission and Defendant

Fourteen Foods, LLC, d/b/a Dairy Queen Brazier’s Joint Motion to Modify the Scheduling Order.

For good cause shown, the Motion is GRANTED. The following modified deadlines are hereby

established:

               1) Deadline to Complete Discovery – February 25, 2021;

               2) Deadline to Conduct Depositions – February 25, 2021;

               3) Deadline to Conduct Expert Witness Depositions – February 25, 2021;

               4) Deadline to file Daubert Motion - March 9, 2021;

               5) Deadline to Supplement – February 25, 2021;

               8) Deadline to file Dispositive Motions – April 24, 2021.

               IT IS SO ORDERED.

                                            s/ S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

                                            Date: December 1, 2020
